Exhibit 77(q)(1) Exhibits (a)(1)Amendment #54 dated July 17, 2009 to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust regarding the creation of the ING Retirement Portfolios - Filed as an exhibit to Post-Effective Amendment No.97 to the Registrant’s Registration Statement filed on Form N-1A on August 11, 2009 and incorporated herein by reference. (a)(2)Amendment No. 55 dated July 20, 2009to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust regarding , Re-designation of ING Global Real Estate Portfolio to ING Clarion Global Real Estate Portfolio, ING Julius Baer Foreign Portfolio to ING Artio Foreign Portfolio, ING Oppenheimer Active Asset Allocation Portfolio to ING Oppenheimer Active Allocation Portfolio, ING PIMCO Core Bond Portfolio to ING PIMCO Total Return Bond Portfolio, ING Van Kampen Real Estate Portfolio to ING Clarion Real Estate Portfolio and ING VP Index Plus International Equity Portfolio to ING International Equity Portfolio effective May 1, 2009 shares - Filed as an exhibit to Post-Effective Amendment No.97 to the Registrant’s Registration Statement filed on Form N-1A on August 11, 2009 and incorporated herein by reference. (a)(3)Amendment No. 56 dated August 10, 2009to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust regarding the abolition of ING AllianceBernstein Mid Cap Growth Portfolio, ING Growth and Income Portfolio II, ING Index Plus International Equity Portfolio and ING International Growth Opportunities Portfolio - Filed as an exhibit to Post-Effective Amendment No.98 to the Registrant’s Registration Statement filed on Form N-1A on November 25, 2009 and incorporated herein by reference. (a)(4)Amendment No. 57 dated August 19, 2009 to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust regarding the dissolution of ING Disciplined Small Cap Value Portfolio - Filed as an exhibit to Post-Effective Amendment No.98 to the Registrant’s Registration Statement filed on Form N-1A on November 25, 2009 and incorporated herein by reference. (a)(5)Plan of Liquidation dated October 23, 2009 regarding the liquidation of ING Multi-Manager International Small Cap Portfolio - Filed as an exhibit to Post-Effective Amendment No.98 to the Registrant’s Registration Statement filed on Form N-1A on November 25, 2009 and incorporated herein by reference. (a)(6)Amendment No. 58 dated October 26, 2009 to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust regarding the dissolution of the ING LifeStyle Portfolios - Filed herein. (a)(7)Amendment No. 59 dated November 27, 2009 to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust regarding the creation of Adviser
